SUMMARY ORDER
Dong Long-Fen, through counsel, petitions for review of the Board of Immigration Appeals (“BIA”) January 2004 order denying Fen’s motion to reconsider the BIA’s decision affirming an immigration judge’s (“U”) decision denying Fen’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004). The regulations provide that “a motion to reconsider must specify errors of fact or law in the [BIAj’s decision and be supported with pertinent authority.” 8 C.F.R. § 1003.2(b); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.2001). The BIA does not abuse its discretion by denying a motion to reconsider where the motion merely restates the same arguments that the BIA had previously rejected. See Strato v. Ashcroft, 388 F.3d 651, 655 (8th Cir.2004); Ahmed v. Ashcroft, 388 F.3d 247, 251 (7th Cir.2004); Sswajje v. Ashcroft, 350 F.3d 528, 533 (6th Cir.2003); see also Shengli Zhang v. INS, 348 F.3d 289, 293 (1st Cir.2003).
In rejecting the motion for reconsideration the BIA noted that it has considered Dong’s arguments regarding the merits when the BIA dismissed the original appeal and observed that Dong “has not offered new arguments that are based on a substantial change in law nor has she established an error of fact or law in the Immigration Judge’s decision which would affect the result in this case.” The BIA concluded that Dong “simply seeks another opportunity to present her claim.” Rejection of the motion to reconsider on this basis was not an abuse of discretion.
*279For the foregoing reasons, the petition for review is DENIED.
Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).